        Case 6:19-cv-01345-JWL Document 16 Filed 09/30/20 Page 1 of 27




                   IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF KANSAS


MONIQUE M.,1                           )
                                       )
                  Plaintiff,           )
                                       )                 CIVIL ACTION
v.                                     )
                                       )                 No. 19-1345-JWL
ANDREW M. SAUL,                        )
Commissioner of Social Security,       )
                                       )
                  Defendant.           )
 ______________________________________)



                            MEMORANDUM AND ORDER


       Plaintiff seeks review of a decision of the Commissioner of Social Security

denying Disability Insurance Benefits (DIB) and Supplemental Security Income (SSI)

benefits pursuant to sections 216(i), 223, 1602, and 1614 of the Social Security Act, 42

U.S.C. §§ 416(i), 423, 1381a, and 1382c (hereinafter the Act). Finding no reversible

error in the Administrative Law Judge’s (ALJ) consideration of the evidence related to

Plaintiff’s migraine headaches the court ORDERS that judgment shall be entered

pursuant to the fourth sentence of 42 U.S.C. § 405(g) AFFIRMING the Commissioner’s

final decision.

I.     Background


1
 The court makes all its “Memorandum and Order[s]” available online. Therefore, in the
interest of protecting the privacy interests of Social Security disability claimants, it has
determined to caption such opinions using only the initial of the Plaintiff’s last name.
        Case 6:19-cv-01345-JWL Document 16 Filed 09/30/20 Page 2 of 27




       Plaintiff filed applications for SSI and DIB on April 27, 2017. (R. 10, 216, 218).

After exhausting administrative remedies before the Social Security Administration

(SSA), Plaintiff filed this case seeking judicial review of the Commissioner’s decision

pursuant to 42 U.S.C. § 405(g). Plaintiff claims the ALJ erred in evaluating the opinion

of her medical source, Dr. Schultz, and in not discussing her testimony of migraines.

       The court’s review is guided by the Act. Wall v. Astrue, 561 F.3d 1048, 1052

(10th Cir. 2009). Section 405(g) of the Act provides that in judicial review “[t]he

findings of the Commissioner as to any fact, if supported by substantial evidence, shall be

conclusive.” 42 U.S.C. § 405(g). The court must determine whether the ALJ’s factual

findings are supported by substantial evidence in the record and whether he applied the

correct legal standard. Lax v. Astrue, 489 F.3d 1080, 1084 (10th Cir. 2007); accord,

White v. Barnhart, 287 F.3d 903, 905 (10th Cir. 2001). “Substantial evidence” refers to

the weight, not the amount, of the evidence. It requires more than a scintilla, but less

than a preponderance; it is “such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion.” Richardson v. Perales, 402 U.S. 389, 401 (1971); see

also, Wall, 561 F.3d at 1052; Gossett v. Bowen, 862 F.2d 802, 804 (10th Cir. 1988).

Consequently, to overturn an agency’s finding of fact the court “must find that the

evidence not only supports [a contrary] conclusion, but compels it.” I.N.S. v. Elias-

Zacarias, 502 U.S. 478, 481, n.1 (1992) (emphases in original).

       The court may “neither reweigh the evidence nor substitute [its] judgment for that

of the agency.” Bowman v. Astrue, 511 F.3d 1270, 1272 (10th Cir. 2008) (quoting

Casias v. Sec’y of Health & Human Servs., 933 F.2d 799, 800 (10th Cir. 1991)); accord,

                                             2
        Case 6:19-cv-01345-JWL Document 16 Filed 09/30/20 Page 3 of 27




Hackett v. Barnhart, 395 F.3d 1168, 1172 (10th Cir. 2005); see also, Bowling v. Shalala,

36 F.3d 431, 434 (5th Cir. 1994) (The court “may not reweigh the evidence in the record,

nor try the issues de novo, nor substitute [the Court’s] judgment for the

[Commissioner’s], even if the evidence preponderates against the [Commissioner’s]

decision.”) (quoting Harrell v. Bowen, 862 F.2d 471, 475 (5th Cir. 1988)). Nonetheless,

the determination whether substantial evidence supports the Commissioner’s decision is

not simply a quantitative exercise, for evidence is not substantial if it is overwhelmed by

other evidence or if it constitutes mere conclusion. Gossett, 862 F.2d at 804-05; Ray v.

Bowen, 865 F.2d 222, 224 (10th Cir. 1989).

       The Commissioner uses the familiar five-step sequential process to evaluate a

claim for disability. 20 C.F.R. §§ 404.1520, 416.920; Wilson v. Astrue, 602 F.3d 1136,

1139 (10th Cir. 2010) (citing Williams v. Bowen, 844 F.2d 748, 750 (10th Cir. 1988)).

“If a determination can be made at any of the steps that a claimant is or is not disabled,

evaluation under a subsequent step is not necessary.” Wilson, 602 F.3d at 1139 (quoting

Lax, 489 F.3d at 1084). In the first three steps, the Commissioner determines whether

claimant has engaged in substantial gainful activity since the alleged onset, whether she

has a severe impairment(s), and whether the severity of her impairment(s) meets or

equals the severity of any impairment in the Listing of Impairments (20 C.F.R., Pt. 404,

Subpt. P, App. 1). Williams, 844 F.2d at 750-51. After evaluating step three, the

Commissioner assesses claimant’s residual functional capacity (RFC). 20 C.F.R.

§§ 404.1520(e), 416.920(e). This assessment is used at both step four and step five of the

sequential evaluation process. Id.

                                              3
        Case 6:19-cv-01345-JWL Document 16 Filed 09/30/20 Page 4 of 27




       The Commissioner next evaluates steps four and five of the process—determining

at step four whether, considering the RFC assessed, claimant can perform her past

relevant work; and at step five whether, when also considering the vocational factors of

age, education, and work experience, she is able to perform other work in the economy.

Wilson, 602 F.3d at 1139 (quoting Lax, 489 F.3d at 1084). In steps one through four the

burden is on Plaintiff to prove a disability that prevents performance of past relevant

work. Blea v. Barnhart, 466 F.3d 903, 907 (10th Cir. 2006); accord, Dikeman v. Halter,

245 F.3d 1182, 1184 (10th Cir. 2001); Williams, 844 F.2d at 751 n.2. At step five, the

burden shifts to the Commissioner to show that there are jobs in the economy which are

within the RFC previously assessed. Id.; Haddock v. Apfel, 196 F.3d 1084, 1088 (10th

Cir. 1999). The court addresses each issue, beginning with the evaluation of Dr.

Schultz’s opinion.

II.    Evaluation of Medical Opinions and Prior Administrative Medical Findings

       Plaintiff claims the ALJ improperly evaluated Dr. Schultz’s opinion. Specifically,

she argues that although the ALJ found Dr. Schultz’s opinion somewhat persuasive and

explained his agreement with certain limitations and his disagreement with others, Dr.

Schultz’s opinion included other “limitations in absenteeism, off-task behavior, and

unscheduled breaks.” (Pl. Br. 20). She argues, “The ALJ’s failure to clarify how he

credited or discredited the opinion was in error and failed to explain how the ALJ

assessed the intensity, frequency, and duration of [Plaintiff’s] migraine headaches.” Id.

She argues that the ALJ was required to explain ambiguities and material inconsistencies

in the evidence, to explain why he did not adopt an opinion which conflicts with the RFC

                                             4
        Case 6:19-cv-01345-JWL Document 16 Filed 09/30/20 Page 5 of 27




assessed, and may not pick and choose through an uncontradicted opinion. (Pl. Br. 20-

21).

       The Commissioner points out that a new set of regulations applies to evaluating

medical opinions and prior administrative medical findings for cases filed after March 17,

2017 as was the Social Security case here. (Comm’r Br. 13-19). He argues the ALJ

applied the new regulations and found the administrative medical findings of the state

agency physicians, Dr. Spence and Dr. Hunter, “overall, somewhat persuasive.” Id. at 19

(quoting R. 18). He noted the ALJ agreed with the environmental limitations opined by

Dr. Spence and Dr. Hunter. Id. The Commissioner also noted the ALJ found the medical

opinions of Dr. Schultz somewhat persuasive. Id. at 20 (citing R. 18). The

Commissioner argues the ALJ’s decision is supported by the state agency physicians’

opinion which accounted for Plaintiff’s migraines by providing environmental limitations

and that the ALJ is not required to discuss every piece of evidence in the record. Id. at

21. He argues to the extent the ALJ “did not discuss particular limitations identified by

Dr. Schultz regarding the frequency of her headaches, likely absenteeism, need for

breaks, and difficulty staying on task, it can be inferred that he found those portions of

Dr. Schultz’s opinion unpersuasive because they were not supported or consistent with

the evidence.” Id. at 22.

       In her Reply Brief, Plaintiff states that she never argued in her Brief that the old

regulations regarding evaluation of medical opinions apply in this case. (Reply 4). She

reiterates her argument that although an ALJ is not required to discuss every piece of

evidence he must explain why he did not adopt an opinion which conflicts with the RFC

                                              5
        Case 6:19-cv-01345-JWL Document 16 Filed 09/30/20 Page 6 of 27




assessed. Id. at 5. Finally, she argues that the ALJ did not err in considering the opinions

of Dr. Spence and Dr. Hunter, but his “reliance on those opinions did not alleviate his

duty to consider and discuss limitations in the ability to attend work due to migraines” as

Dr. Schultz opined. (Reply 5-6).

       A.     Standard for Evaluating Medical Opinions and Prior Administrative
              Medical Findings

       As the Commissioner points out, effective March 27, 2017, new regulations

regarding evaluation of medical opinions and prior administrative medical findings

became effective. Revisions to Rules Regarding the Evaluation of Medical Evidence, 82

Fed. Reg. 5,844-01, 2017 WL 168819 (SSA Jan. 18, 2017) In the new regulations, the

Commissioner found that certain evidence including decisions by other governmental

agencies and nongovernmental entities, disability examiner findings, and statements on

issues reserved to the Commissioner “is inherently neither valuable nor persuasive to the

issue of whether you are disabled or blind under the Act, [and the SSA] will not provide

any analysis about how we considered such evidence in our determination or decision.”

20 C.F.R. §§ 404.1520b(c), 416.920b(c) (2017).

       In the new regulations, the Commissioner explicitly delineated five categories of

evidence including objective medical evidence, medical opinion, other medical evidence,

evidence from nonmedical sources, and prior administrative medical findings. 20 C.F.R.

§§ 404.1513, 416.913 (2017). The regulations define objective medical evidence as

“medical signs, laboratory findings, or both.” 20 C.F.R. §§ 404.1513(a)(1),

416.913(a)(1) (2017). “Other medical evidence is evidence from a medical source that is


                                             6
        Case 6:19-cv-01345-JWL Document 16 Filed 09/30/20 Page 7 of 27




not objective medical evidence or a medical opinion, including judgments about the

nature and severity of your impairments, your medical history, clinical findings,

diagnosis, treatment prescribed with response, or prognosis.” 20 C.F.R.

§§ 404.1513(a)(3), 416.913(a)(3) (2017). “Evidence from nonmedical sources is any

information or statement(s) from a nonmedical source (including you) about any issue in

your claim.” 20 C.F.R. §§ 404.1513(a)(4), 416.913(a)(4) (2017).

       The regulation defines “medical opinion” and “prior administrative medical

finding:”

       (2) Medical opinion. A medical opinion is a statement from a medical
       source about what you can still do despite your impairment(s) and whether
       you have one or more impairment-related limitations or restrictions in the
       following abilities: …

              (i) Your ability to perform physical demands of work activities,
              such as sitting, standing, walking, lifting, carrying, pushing, pulling,
              or other physical functions (including manipulative or postural
              functions, such as reaching, handling, stooping, or crouching);

              (ii) Your ability to perform mental demands of work activities, such
              as understanding; remembering; maintaining concentration,
              persistence, or pace; carrying out instructions; or responding
              appropriately to supervision, co-workers, or work pressures in a
              work setting;

              (iii) Your ability to perform other demands of work, such as seeing,
              hearing, or using other senses; and

              (iv) Your ability to adapt to environmental conditions, such as
              temperature extremes or fumes.

       ***

       (5) Prior administrative medical finding. A prior administrative medical
       finding is a finding, other than the ultimate determination about whether
       you are disabled, about a medical issue made by our Federal and State
       agency medical and psychological consultants at a prior level of review (see

                                             7
           Case 6:19-cv-01345-JWL Document 16 Filed 09/30/20 Page 8 of 27




       § 404.900) in your current claim based on their review of the evidence in
       your case record, such as:

               (i) The existence and severity of your impairment(s);

               (ii) The existence and severity of your symptoms;

               (iii) Statements about whether your impairment(s) meets or
               medically equals any listing in the Listing of Impairments in Part
               404, Subpart P, Appendix 1;

               (iv) Your residual functional capacity;

               (v) Whether your impairment(s) meets the duration requirement; and

               (vi) How failure to follow prescribed treatment (see § 404.1530) and
               drug addiction and alcoholism (see § 404.1535) relate to your claim.

20 C.F.R. § 404.1513(a)(4) (2017) (§ 416.913(a)(4) is to an identical effect for adult SSI

claims).

       The regulations include a new section entitled “How we consider and articulate

medical opinions and prior administrative medical findings for claims filed on or after

March 27, 2017.” 20 C.F.R. §§ 404.1520c, 416.920c (2017). The SSA explained:

       To account for the changes in the way healthcare is currently delivered, we
       are adopting rules that focus more on the content of medical opinions and
       less on weighing treating relationships against each other. This approach is
       more consistent with current healthcare practice.

Revisions to Rules Regarding the Evaluation of Medical Evidence, 82 Fed. Reg. 5,844-

01, 5,854, 2017 WL 168819 (SSA Jan. 18, 2017) (emphasis added). The regulation

provides that the Commissioner “will not defer or give any specific evidentiary weight,

including controlling weight, to any medical opinion(s) or prior administrative medical

finding(s), including those from your medical sources.” 20 C.F.R. §§ 404.1520c(a),

416.920c(a) (2017) (emphasis added). The regulation provides that the SSA will

                                              8
        Case 6:19-cv-01345-JWL Document 16 Filed 09/30/20 Page 9 of 27




consider each medical source’s opinions using five factors, supportability, consistency,

relationship of source to claimant, specialization, and other factors tending to support or

contradict a medical opinion or prior administrative medical finding. 20 C.F.R.

§§ 404.1520c(a)(c)(1-5), 416.920c(a)(c)(1-5) (2017).

       The regulation explains that a decision will articulate how persuasive the SSA

finds all medical opinions and prior administrative medical findings. 20 C.F.R.

§§ 404.1520c(b), 416.920(c)(b) (2017). The articulation requirement applies for each

source, but not for each opinion of that source separately. 20 C.F.R. §§ 404.1520c(b)(1),

416.920c(b)(1) (2017). It provides that the most important factors in evaluating

persuasiveness are supportability and consistency. 20 C.F.R. §§ 404.1520c(b)(2),

416.920c(b)(2) (2017). It requires that the SSA

       will explain how we considered the supportability and consistency factors
       for a medical source’s medical opinions or prior administrative medical
       findings in your determination or decision. We may, but are not required
       to, explain how we considered the factors in paragraphs (c)(3) through
       (c)(5) of this section, as appropriate, when we articulate how we consider
       medical opinions and prior administrative medical findings in your case
       record.

20 C.F.R. §§ 404.1520c(b)(2), 416.920c(b)(2) (2017). The regulation explains that when

the decision-maker finds two or more medical opinions or prior administrative medical

findings are equal in supportability and consistency “but are not exactly the same,” the

decision will articulate the other most persuasive factors from paragraphs (c)(3) through

(c)(5). 20 C.F.R. §§ 404.1520c(b)(3), 416.920c(b)(3) (2017). Finally, the regulation

explains that the SSA is not required to articulate how it considered evidence from non-

medical sources. 20 C.F.R. §§ 404.1520c(d), 416.920c(d) (2017).

                                             9
       Case 6:19-cv-01345-JWL Document 16 Filed 09/30/20 Page 10 of 27




       Finally, as Plaintiff suggests, an ALJ is required to explain ambiguities and

material inconsistencies in the evidence and to explain why he did not adopt a medical

opinion which conflicts with the RFC assessed. Social Security Ruling (SSR) 96-8p,

West’s Soc. Sec. Reporting Serv., Rulings 148-49 (Supp. 2019). Moreover, the Tenth

Circuit has held that an ALJ may not pick and choose among or within the medical

opinions in a case record, using the portions favorable to his decision while ignoring

other, unfavorable, portions. Haga v. Astrue, 482 F.3d 1205, 1208 (10th Cir. 2007) (“An

ALJ is not entitled to pick and choose through an uncontradicted medical opinion, taking

only the parts that are favorable to a finding of nondisability.”); Robinson v. Barnhart,

366 F.3d 1078, 1083 (10th Cir. 2004) (“The ALJ is not entitled to pick and choose from a

medical opinion, using only those parts that are favorable to a finding of nondisability.”).

       B.     The ALJ’s Findings

       The ALJ found that Plaintiff’s migraines are severe within the meaning of the Act

at step two of the sequential evaluation process. (R. 12). He assessed Plaintiff with the

RFC to perform a range of sedentary work. (R. 14). He further limited her RFC as

relevant here: to never climb ladders, ropes, or scaffolds and to

       work environments with no more than a “moderate” noise intensity level,
       with the Selected Characteristics of Occupations defining that term with
       examples including light traffic, a grocery store, or a department store. The
       claimant must avoid all exposure to vibration. The claimant must [avoid]
       respiratory irritants such as fumes odors dust gases and poorly ventilated
       areas. Further, she must avoid all exposure to unprotected heights moving
       mechanical parts and other workplace hazards. The claimant is restricted to
       the performance of simple and repetitive tasks with few changes in
       workplace setting.

(R. 15) (finding no. 5, bold omitted, punctuation as in original).

                                             10
       Case 6:19-cv-01345-JWL Document 16 Filed 09/30/20 Page 11 of 27




       The ALJ noted the medical record regarding physical impairments was “rather

limited,” but that Plaintiff “has a history of migraine headaches … despite following

prescribed treatment.” (R. 16) (citing Ex. 5F/4-6 (R. 410-12). He cited treatment records

from February and May 2017, and from January and May 2018, in which Plaintiff

reported headaches or migraines. (R. 16-17) (citing Exs.5F/1, 2, 4, 5; 15F/3, 4, 7, 8 (R.

407-08, 410-11, 462-65, 468-69). He noted the record documents Plaintiff’s continuing

migraines but concluded, “the claimant’s complete treatment records do not document the

limitations she subjectively alleges or otherwise establish functional limitations that

would preclude the range of sedentary exertion established in the residual functional

capacity, above.” Id. at 17 (punctuation in original).

       The ALJ explained that the agency “will not defer or give any specific evidentiary

weight, including controlling weight, to any prior administrative medical finding(s) or

medical opinion(s), including those from your medical sources.” Id. at 18. He explained

how he considered the medical opinions of Dr. Schultz and the prior administrative

medical findings of Dr. Spence and Dr. Hunter:

       The undersigned considered the opinions of State agency medical
       consultants Paul Spence, M.D. (Exhibit 1A; 2A) and Jan Hunter, D.O.
       (Exhibit 7A; 8A), and finds them, overall, somewhat persuasive. Both Dr.
       Spence and Dr. Hunter opine the claimant is capable of work at the light
       exertional level with no postural limitations. As discussed above, the
       record shows the claimant consistently reported pain associated with
       hemorrhoids and plantar fasciitis that warrant reduced stand and walking
       limitations. Additionally, postural limitations are warranted due to pain
       associated with her severe impairments. As discussed above, further
       physical limitations are consistent with the claimant’s treatment and
       supported by the record. Environmental limitations are warranted due to
       the claimant’s consistently reported migraines as discussed above.
       Therefore, these opinions are, overall, found somewhat persuasive.

                                             11
          Case 6:19-cv-01345-JWL Document 16 Filed 09/30/20 Page 12 of 27




         ***

         The undersigned also considered the opinions of Drew Shultz,2 D.O.
         (Exhibit 4F; 6F; 11F; 12F; 14F), and finds them somewhat persuasive. Dr.
         Shultz opined the claimant is capable of lifting up to 20 pounds constantly
         with only balancing reduced to occasional. (Exhibit 4F/2) However, he
         also opined the claimant could lift a maximum of 10 pounds. (Exhibit
         6F/1; duplicate 12F/2) Due to the claimant’s constant pain and plantar
         fasciitis, she would be further limited in her ability to lift and/or carry and
         perform postural activities. However, Dr. Shultz’s opinion regarding the
         claimant’s ability to sit six hours in an eight-hour workday and stand for
         two hours in an eight-hour workday is consistent with the above discussed
         record and supported by the evidence. (Exhibit 4F/2; 14F/5, 6) Where
         these opinions are consistent with his examinations and supported by the of
         the [sic] evidence, the undersigned finds them persuasive.

(R. 18-19).

         C.     Analysis

         The court finds no error in the ALJ’s consideration of the medical opinions and

prior administrative medical findings. Plaintiff is correct that she did not argue the old

regulations apply in this case. However, the new regulations govern consideration of the

medical opinions and prior administrative medical findings in this case and those

regulations involve substantial changes in the consideration of such evidence. Because

the regulations change the way such evidence is considered, they also affect the

precedential value of case law regarding consideration of such evidence. Therefore, it is

appropriate for the Commissioner and the court to extensively address the changes.

         In the Final Rule adopting the new regulations, the SSA stated that under the prior

regulations, courts




2
    The decision consistently misspells Dr. Schultz’s name. Compare, e.g. (R. 403, 461).
                                               12
       Case 6:19-cv-01345-JWL Document 16 Filed 09/30/20 Page 13 of 27




       focused more on whether [the agency] sufficiently articulated the weight
       [it] gave treating source opinions, rather than on whether substantial
       evidence supports [the] final decision. As the Administrative Conference of
       the United States’ (ACUS) Final Report explains, these courts, in reviewing
       final agency decisions, are reweighing evidence instead of applying the
       substantial evidence standard of review, which is intended to be [a] highly
       deferential standard to us.

Revisions to Rules Regarding the Evaluation of Medical Evidence, 82 Fed. Reg. 5,844-

01, 5,853, 2017 WL 168819 (SSA Jan. 18, 2017). Therefore, the SSA has rejected

determining relative weights of opinion evidence in favor of assessing the persuasiveness

of a source’s opinions or of a source’s administrative medical findings. Consequently,

while a court must still determine whether the ALJ’s factual findings are supported by

substantial evidence in the record and whether he applied the correct legal standard, that

legal standard is not a hierarchical evaluation of various medical sources under the

treating physician rule, but it is whether the ALJ properly applied the regulations to

determine the persuasiveness of the evidence based primarily on the supportability and

consistency factors as applied to that evidence. If he has done so, the question remaining

is whether substantial evidence in the record (such relevant evidence as a reasonable

mind might accept as adequate to support a conclusion) supports the ALJ’s decision.

       Here, Plaintiff does not argue error in the ALJ’s determination that Dr. Schultz’s

medical opinions were somewhat persuasive or in his determination that the prior

administrative medical findings of Dr. Spence and Dr. Hunter were somewhat persuasive.

In fact, she accepts these findings, but argues the prior administrative medical findings do

“not address the intensity, frequency, and duration of migraines” (Pl. Br. 19), and Dr.

Schultz’s opinions “included additional significant limitations that the ALJ failed to

                                             13
        Case 6:19-cv-01345-JWL Document 16 Filed 09/30/20 Page 14 of 27




address.” Id. at 19-20. Plaintiff first cites Clifton v. Chater, 79 F.3d 1007, 1010 (10th

Cir. 1992) for the proposition that the ALJ was required to discuss significant probative

evidence he rejects, and Keyes-Zachary v. Astrue, 695 F.3d 1156, 1167 (10th Cir. 2012)

for the proposition that although no formalistic factor-by-factor evaluation is necessary,

an ALJ must set forth specific evidence he relies upon in evaluating Plaintiff’s credibility.

To the extent these citations address the ALJ’s consideration of Plaintiff’s allegations of

symptoms, that issue is addressed later in this decision. However, Plaintiff does not point

to significantly probative evidence regarding migraines in Dr. Schultz’s opinion or in the

prior administrative medical findings of Dr. Spence and Dr. Hunter which the ALJ

rejected. The court’s review of Dr. Schultz’s opinions reveal that he opined Plaintiff has

migraines two to three times a week that “abort[] with meds that make her sleepy,” (R.

401, 442). But as will be more fully addressed later, the ALJ accepted rather than

rejected this evidence. Moreover, as Plaintiff admits, the ALJ stated the evidence he

relied upon in accepting or rejecting certain medical opinions and prior administrative

medical findings.

       Plaintiff then cites Haga v. Astrue, 482 F.3d 1205, 1208 (10th Cir. 2007); Wilson

v. Colvin, 541 Fed. App’x. 869, 873-74 (10th Cir. 2013); Sitsler v. Barnhart, 182 Fed.

App’x. 819, 823 (10th Cir. 2006); and Thomas v. Astrue, No. 11-1001-SAC, 2012 WL

235576, at *3 (D. Kan. Jan. 25, 2012); for the proposition that when an ALJ accepts some

limitations opined by a medical source, he must explain his reasons for rejecting any

(every?) other limitation opined by that medical source. The court finds each of the cases

cited by Plaintiff is inapposite.

                                             14
       Case 6:19-cv-01345-JWL Document 16 Filed 09/30/20 Page 15 of 27




       In Haga, the only case cited which is precedent binding this court, a medical

expert, Dr. Rawlings, testified at the ALJ hearing that the plaintiff in that case may be

unemployable but “he would like to do more testing before drawing a conclusion about

her restrictions.” Haga, 482 F.3d at 1207. After testing was complete, the expert

completed a mental RFC form finding the plaintiff moderately limited in seven of ten

mental functional abilities. Id. The ALJ assessed limitations consistent with three of the

expert’s moderate limitations but not the other four, and the plaintiff argued the expert’s

mental RFC assessment was uncontroverted and, in accordance with Clifton, the ALJ

should have discussed the four moderate limitations he did not assess as either

“uncontroverted evidence he cho[se] not to rely upon, [or] as significantly probative

evidence he reject[ed].” Id. (quoting Cifton 79 F.3d at 1009-10). After examining the

parties’ arguments, the evidence, and the ALJ’s decision, the court stated its conclusion,

       We therefore agree that the ALJ should have explained why he rejected
       four of the moderate restrictions on Dr. Rawlings’ RFC assessment while
       appearing to adopt the others. An ALJ is not entitled to pick and choose
       through an uncontradicted medical opinion, taking only the parts that are
       favorable to a finding of nondisability.

 Haga, 482 F.3d at 1208.

       The court finds two factors which distinguish this case from Haga. First, in this

case, Dr. Schultz’s opinion regarding Plaintiff’s migraines did not stand alone. Dr.

Spence and Dr. Hunter provided opinions in their prior administrative medical findings

which also illuminated the ALJ’s evaluation of Plaintiff’s migraines, and he specifically

commented on their opinions. Second, and most importantly, the court finds the ALJ

rejected no portion of Dr. Schultz’s opinion regarding Plaintiff’s migraines. As noted

                                             15
       Case 6:19-cv-01345-JWL Document 16 Filed 09/30/20 Page 16 of 27




above, Dr. Schultz opined Plaintiff has migraines two to three times a week that “abort[]

with meds that make her sleepy.” (R. 401, 442). As also noted, the ALJ found Plaintiff

must never climb ladders, ropes, or scaffolds, must have a work environment with no

more than moderate noise, must avoid all exposure to vibration, must avoid respiratory

irritants, must avoid all exposure to workplace hazards, and is restricted to simple and

repetitive tasks with few changes. (R. 15). Plaintiff has not shown that Dr. Schultz’s

opinion (migraines two to three times a week which abort with meds, but the meds make

Plaintiff sleepy) compels finding an RFC with greater limitations than assessed. The ALJ

assessed environmental limitations to eliminate or reduce triggers for Plaintiff’s

migraines as Dr. Spence and Dr. Hunter suggested, and he assessed a need to avoid

hazards and a limitation to simple and repetitive tasks which at least partially

accommodate a worker which is not fully alert because of sleepiness. Moreover, Dr.

Schultz did not opine that Plaintiff will fall asleep after taking her migraine meds, and the

regulations do not require that an individual be symptom-free in order to work. The

record does not compel a finding that Plaintiff must stop work because of sleepiness after

she takes meds which abort her migraines.

       Moving to Wilson the court agreed

       that the ALJ’s RFC, as stated in the decision, is not generally consistent
       with Dr. LaGrand’s medical opinion, and the ALJ’s failure to weigh that
       opinion and explain why he accepted some, but not all, of its moderate
       restrictions, was not harmless error. We reverse and remand to the ALJ for
       further consideration of Dr. LaGrand’s opinion. If the ALJ intended to
       omit from Ms. Wilson’s RFC the doctor’s moderate restrictions regarding
       her ability to adapt to a usual work setting and any changes in it, the ALJ
       should explain his reasons for doing so, as well as the weight he assigns to
       the opinion. If the ALJ intended to adopt these moderate restrictions from

                                             16
       Case 6:19-cv-01345-JWL Document 16 Filed 09/30/20 Page 17 of 27




       Dr. LaGrand’s opinion, he should revise Ms. Wilson’s RFC to include
       them.

Wilson, 541 Fed. App’x at 873-74. (citations omitted). The decision in Wilson depends

upon the requirements to weigh the opinion and explain the basis of the weight accorded

pursuant to the treating physician’s rule under the regulations applicable to claims filed

before March 17, 2017. Pursuant to the new regulations applicable in this case, an ALJ is

required to explain how persuasive he finds a physician’s opinions as a whole, but there

is no requirement to assess or explain the weight accorded to each individual opinion.

Thus, the Wilson opinion is inapposite. Moreover, as quoted above, the court in Wilson

found the RFC was inconsistent with Dr. LeGrand’s opinion whereas this court finds the

RFC assessed here is not inconsistent with Dr. Schultz’s opinion regarding migraines.

       Both Sitsler and Thomas specifically rely upon the requirement in SSR 96-8p that,

“If the RFC assessment conflicts with an opinion from a medical source, the adjudicator

must explain why the opinion was not adopted.” Sitsler, 182 Fed. App’x at 823 (quoting

SSR 96-8p, 1996 WL 374184, at *7); Thomas, 2012 WL 235576 at *3 (quoting SSR 96-

8p, 1996 WL 374184, at *7). This court finds the RFC assessed here does not conflict

with Dr. Schultz’s opinion regarding migraines. Moreover, Sitsler and Thomas both rely

upon 20 C.F.R. § 404.1527, which is the regulation regarding the treating physician rule

applicable to claims filed before March 17, 2017, and upon SSR 96-5p, which was

rescinded when the new regulations became effective. 182 Fed. App’x at 823; 2012 WL

235576 at *4; Revisions to Rules Regarding the Evaluation of Medical Evidence, 82 Fed.

Reg. 5,844-01, 5,845, 2017 WL 168819 (SSA Jan. 18, 2017).


                                             17
        Case 6:19-cv-01345-JWL Document 16 Filed 09/30/20 Page 18 of 27




       Plaintiff’s argument that the ALJ was required to explain ambiguities and material

inconsistencies in the evidence also fails as it relates to Dr. Schultz’s medical opinion.

Because, as explained above, there is no conflict between the RFC assessed and Dr.

Schultz’s medical opinion, there is also no ambiguity or material inconsistency. Plaintiff

cannot create an ambiguity or inconsistency merely because her view of the evidence

differs from that of the ALJ, she must show that the evidence compels finding such an

ambiguity or inconsistency. “The possibility of drawing two inconsistent conclusions

from the evidence does not prevent an administrative agency’s findings from being

supported by substantial evidence. We may not displace the agency’s choice between

two fairly conflicting views, even though the court would justifiably have made a

different choice had the matter been before it de novo.” Lax, 489 F.3d at 1084 (citations,

quotations, and bracket omitted); see also, Consolo v. Fed. Maritime Comm=n, 383 U.S.

607, 620 (1966).

III.   Evaluation of Plaintiff’s Allegations of Symptoms

       Plaintiff claims the ALJ violated “SSR 16-3p because he did not explain why he

discounted [Plaintiff]’s allegations of the frequency, intensity, and duration of

migraines.” (Pl. Brief 14). She argues, “The ALJ summarized some of [Plaintiff]’s

testimony but failed to acknowledge any of her statements regarding migraines.” Id. She

acknowledges that the ALJ found her allegations of symptoms “not entirely consistent

with the medical evidence and other evidence in the record for the reasons explained in

the” ALJ’s decision (R. 16), but argues the ALJ’s findings do not meet the rulings’

requirement to “contain specific reasons for the weight given to the individual’s

                                             18
        Case 6:19-cv-01345-JWL Document 16 Filed 09/30/20 Page 19 of 27




symptoms, be consistent with and supported by the evidence, and be clearly articulated.”

(Pl. Brief 16) (quoting SSR 16-3p, 2016 WL 1119029, * 9). She argues, “The ALJ’s

conclusory findings related to migraines in the RFC assessment failed to address the

frequency, intensity, and duration of [Plaintiff]’s migraine headaches.” Id. at 17 (citing

Otte v. Berryhill, No. 18-2006-JWL, 2018 WL 5263515, at *4-5 (D. Kan. Oct. 23, 2018).

She argues the ALJ did not “explain which of the individual’s statements [h]e found

consistent or inconsistent with the evidence in [Plaintiff’s] record and how [his]

evaluation of the individual’s symptoms led to [his] conclusions.” Id. (quoting SSR 16-

03p, 2016 WL 1119029, *9). She argues none of the reasons given by the ALJ to

discount Plaintiff’s allegations of symptoms relate specifically to her allegations

regarding the intensity, duration, or frequency of migraines and are, therefore,

insufficient to discount those allegations. Id. at 18. Finally, she explains how, in her

view, the record evidence is consistent with her allegations of the intensity, duration, and

frequency of migraines. Id. at 18-19.

       The Commissioner argues the ALJ reasonably discounted Plaintiff’s allegations of

symptoms. (Comm’r Br. 8). He argues that common sense, not technical perfection, is

the guide and an ALJ’s credibility “analysis is sufficient so long as the ALJ ‘sets forth the

specific evidence he relies on in evaluating the claimant’s credibility.’” Id. at 9-10

(quoting Keyes-Zachary, 695 F.3d at 1167-68). He argues the ALJ need not summarize

each of Plaintiff’s allegations regarding migraine symptoms, because he is not required to

discuss every piece of evidence. Id. at 10. He argues the ALJ’s discussion was sufficient

to show his reasoning, and he assessed RFC limitations to account for Plaintiff’s

                                             19
       Case 6:19-cv-01345-JWL Document 16 Filed 09/30/20 Page 20 of 27




migraines. (Comm’r Br. 11). He argues the reasons given by the ALJ to discount

Plaintiff’s allegation of symptoms is adequate. Id. at 11-12.

       In her Reply Brief, Plaintiff argues that, contrary to the Commissioner’s assertion,

the decision does not make clear the ALJ rejected or even considered Plaintiff’s

testimony of the intensity, duration, or frequency of her migraines. (Reply 3). Finally,

she argues that the ALJ’s inclusion of limitations to reduce triggers of her migraines

“does not speak to [her] limitations when experiencing a migraine.” Id. at 4.

       A.     Standard for Evaluating a Claimant’s Allegation of Symptoms

       The Tenth Circuit has explained the analysis for considering subjective allegations

regarding symptoms. Thompson v. Sullivan, 987 F.2d 1482, 1488 (10th Cir. 1993)

(dealing specifically with pain).

       A claimant’s subjective allegation of pain is not sufficient in itself to
       establish disability. Before the ALJ need even consider any subjective
       evidence of pain, the claimant must first prove by objective medical
       evidence the existence of a pain-producing impairment that could
       reasonably be expected to produce the alleged disabling pain. This court
       has stated: The framework for the proper analysis of Claimant=s evidence
       of pain is set out in Luna v. Bowen, 834 F.2d 161 (10th Cir. 1987). We
       must consider (1) whether Claimant established a pain-producing
       impairment by objective medical evidence; (2) if so, whether there is a
       “loose nexus” between the proven impairment and the Claimant’s
       subjective allegations of pain; and (3) if so, whether, considering all the
       evidence, both objective and subjective, Claimant’s pain is in fact
       disabling.

Thompson, 987 F.2d at 1488 (citations and quotation omitted).




                                            20
          Case 6:19-cv-01345-JWL Document 16 Filed 09/30/20 Page 21 of 27




       In evaluating a claimant’s allegations of symptoms, the court has recognized a

non-exhaustive list of factors which should be considered. Luna, 834 F.2d at 165-66; see

also 20 C.F.R. '' 404.1529(c)(3), 416.929(c)(3). These factors include:

       the levels of medication and their effectiveness, the extensiveness of the
       attempts (medical or nonmedical) to obtain relief, the frequency of medical
       contacts, the nature of daily activities, subjective measures of credibility
       that are peculiarly within the judgment of the ALJ, the motivation of and
       relationship between the claimant and other witnesses, and the consistency
       or compatibility of nonmedical testimony with objective medical evidence.

Kepler v. Chater, 68 F.3d 387, 391 (10th Cir. 1995) (quoting Thompson, 987 F.2d at

1489).3

       The Commissioner has promulgated regulations suggesting relevant factors to be

considered in evaluating a claimant’s allegations of symptoms which overlap and expand

upon the factors stated by the court: Daily activities; location, duration, frequency, and

intensity of symptoms; factors precipitating and aggravating symptoms; type, dosage,

effectiveness, and side effects of medications taken to relieve symptoms; treatment for

symptoms; measures plaintiff has taken to relieve symptoms; and other factors



3
 Luna, Thompson, and Kepler, were decided when the term used to describe the
evaluation of a claimant’s allegations of symptoms resulting from her impairments was
“credibility determination.” Although that term is no longer used, the applicable
regulation never used that term and the procedure for evaluating a claimant’s allegations
of symptoms has not significantly changed. Revisions to Rules Regarding the Evaluation
of Medical Evidence, 82 Fed. Reg. 5,844-01, 5,871, 5,882 (Jan. 18, 2017) (codified at 20
C.F.R. §§ 404.1529, 416.929). Therefore, the three-step framework set out in Luna,
based on 20 C.F.R. § 404.1529, 416.929 (2017) is still the proper standard to be used as
explained in the regulations in effect on November 8, 2018, when this case was decided.
Nonetheless, to the extent that “subjective measures of credibility that are peculiarly
within the judgment of the ALJ” relate to an examination of a claimant’s character, it is
specifically prohibited by SSR 16-3p, and is no longer a valid factor to be considered.
                                             21
       Case 6:19-cv-01345-JWL Document 16 Filed 09/30/20 Page 22 of 27




concerning limitations or restrictions resulting from symptoms. 20 C.F.R.

§§ 404.1529(c)(3)(i-vii), 416.929(c)(3)(i-vii).

       B.     The ALJ’s Evaluation of Plaintiff’s Allegations of Symptoms

       The ALJ explained the regulatory framework applicable to Plaintiff’s allegation of

symptoms. (R. 15) (citing 20 C.F.R. §§ 404.1529, 416.929; and SSR 16-3p). He briefly

summarized Plaintiff’s allegations of symptoms, id., and found her “statements

concerning the intensity, persistence and limiting effects of these symptoms are not

entirely consistent with the medical evidence and other evidence in the record for the

reasons explained in this decision.” Id. at 16. He found the medical evidence did not

support Plaintiff’s allegations of disabling limitations, the RFC assessed “adequately

addresses the location, duration, frequency, and intensity of the claimant’s alleged

symptoms as well as precipitating and aggravating factors.” Id. He found Plaintiff’s

       statements about the intensity, persistence, and limiting effects of her
       symptoms, [] are not consistent with the record as a whole. The record
       shows the claimant has been treated for, or diagnosed with, the above listed
       severe impairments [(including migraines)]. However, these impairments
       do not rise to the level of finding the claimant disabled.

Id. The ALJ discussed Plaintiff’s treatment for her migraines:

       The claimant’s physical record is rather limited, but it does show the
       claimant has a history of migraine headaches and plantar fasciitis despite
       following prescribed treatment. (Exhibit 5F/4-6 [R. 410-12.]) The
       claimant presented to a February 2017 examination with headaches and
       pain due to plantar fasciitis despite ROMS/IBU and shoe inserts. (Exhibit
       5F/4 [R. 410.]) The physical examination showed chronic pain, but was
       otherwise normal. (Exhibit 5F/5 [R. 411.]) The claimant was to continue
       with stretching exercises for her plantar fasciitis and medications to treat
       her constipation. (Exhibit 5F/4, 5 [R. 410-11.])



                                             22
        Case 6:19-cv-01345-JWL Document 16 Filed 09/30/20 Page 23 of 27




       A May 2017 examination noted opioid induced constipation with rectal
       bleeding and hemorrhoids, and continued headaches. (Exhibit 5F/1 [R.
       407.]) Aside from hemorrhoids and chronic migraines, the claimant’s
       physical examination was otherwise normal. (Exhibit 5F/2 [R. 408.])

       A physical examination in January 2018 noted the claimant was
       uncomfortable with chronic migraines from neck pain, and she had
       hemorrhoids and fissure. (Exhibit 15F/7 [R. 468.]) The claimant was
       prescribed medication for pain management. (Exhibit 15F/8 [R. 469.])

       The claimant presented to a May 2018 examination with abdominal cramps
       and constipation, and continued headaches. (Exhibit 15F/3 [R. 464.]) The
       physical examination remained unchanged. (Exhibit 15F/4 [R. 465.]) She
       was prescribed medication for her hemorrhoids and migraines, and was to
       continue with her constipation medication. A follow-up examination in
       June 2018 shows the claimant did not respond to her anti-constipation
       medication and continued to have abdominal pain. (Exhibit 15F/1 [R.
       462.]) The physical examination was normal other than the claimant’s
       noted constipation. (Exhibit 15F/2 [R. 463.]) The claimant was prescribed
       a new treatment for her constipation.

       Overall, the record does show the claimant continued to have migraine
       headaches and abdominal pain due to constipation and pain due to plantar
       fasciitis. However, the claimant’s complete treatment records do not
       document the limitations she subjectively alleges or otherwise establish
       functional limitations that would preclude the range of sedentary exertion
       established in the residual functional capacity, above.

(R. 16-17). The ALJ concluded his RFC assessment:

       In sum, the above residual functional capacity assessment is supported by
       the evidence as a whole and there is no medical opinion in the record
       supporting greater limitations than those adopted herein. The claimant’s
       subjective complaints are not entirely consistent with the medical evidence
       and other evidence in the record. The undersigned finds the claimant has
       not been deprived of the ability to perform work subject to the residual
       functional capacity assessed by this decision for any 12-month period since
       the application date.

Id. at 19.

       C.    Analysis



                                           23
        Case 6:19-cv-01345-JWL Document 16 Filed 09/30/20 Page 24 of 27




       Contrary to Plaintiff’s argument that the ALJ “did not explain why he discounted

[Plaintiff]’s allegations of the frequency, intensity, and duration of migraines,” (Pl. Brief

14), the ALJ explained both that he found her “statements about the intensity, persistence

and limiting effects of her symptoms” inconsistent with the record as a whole, (R. 16),

and that the RFC assessed “adequately addresses the location, duration, frequency, and

intensity of the claimant’s alleged symptoms as well as precipitating and aggravating

factors.” Id. Plaintiff argues this is an inadequate explanation because the ALJ failed to

acknowledge her statements regarding migraines, and his findings do not have specific

reasons for the weight accorded her symptoms, are not consistent with and supported by

the evidence, and are not clearly articulated.

       An ALJ is not required to quote each of a claimant’s statements about each of her

impairments in order to be recognized as acknowledging them. And, in a case such as

this, where the ALJ accepted Plaintiff’s medical source’s opinion that her migraines

occurred two to three times a week and aborted with meds that made her sleepy, the need

for direct acknowledgment of Plaintiff’s allegations regarding these particular symptoms

is even lessened. Moreover, Plaintiff’s report to Dr. Schultz in February of 2017 that she

has one migraine every two weeks (R. 410) is evidentiary support for the ALJ’s finding

her allegations of frequency are inconsistent with the medical records. Finally,

considering the entirety of the ALJ’s evaluation as noted above, the court finds it was

clearly articulated. He summarized every treatment note wherein Plaintiff was treated for

migraines, and Plaintiff points to no treatment that was ignored. (R. 16-17). Plaintiff’s

suggestion that the ALJ summarized treatment recommendations in his decision but “he

                                             24
       Case 6:19-cv-01345-JWL Document 16 Filed 09/30/20 Page 25 of 27




never addressed treatment recommendations for migraines,” ignores the fact the

treatment records contain one treatment recommendation (“Plan”) for migraines—which

adjusted Plaintiff’s medication (R. 465)—and the ALJ specifically cited that

recommendation. (R. 17) (“She was prescribed medication for her hemorrhoids and

migraines”) (emphasis added).

       Plaintiff’s argument that the ALJ did not “explain which of the individual’s

statements [h]e found consistent or inconsistent with the evidence in [Plaintiff’s] record

and how [his] evaluation of the individual’s symptoms led to [his] conclusions,” quotes

SSR 16-3p to suggest that an ALJ must address each allegation of a limitation, state

whether he found that allegation consistent or inconsistent with the evidence, and explain

how each statement factored into his conclusion. The court does not find the Ruling to

require such a direct consideration or explanation of a claimant’s allegations. To be sure,

a record may contain evidence requiring greater analysis than that provided in an ALJ’s

decision, but Plaintiff does not point to such evidence or evidence that compels a

different analysis or result in this case. As noted above, although the ALJ’s analysis is

not pellucid or addressed statement-by-statement, he did “set[] forth the specific evidence

he relie[d] on in evaluating the claimant’s credibility;” Keyes-Zachary, 695 F.3d at 1167;

and his reasoning as discussed herein is sufficiently clear to be followed by an individual

considering the decision in context. More is not required.

       Plaintiff’s appeal to this court’s decision in Otte does not require a different result.

As Plaintiff suggests, the court in Otte found, “The ALJ must explain specifically why he

found that Plaintiff’s Ménière’s disease attacks will not cause her to miss work one to

                                              25
       Case 6:19-cv-01345-JWL Document 16 Filed 09/30/20 Page 26 of 27




two days a month on an ongoing basis and are therefore not disabling. He has not done

so, and he may not simply disregard Plaintiff’s allegations because there are other

inconsistencies with the evidence.” 2018 WL 5263515, at *5. However, Plaintiff ignores

the specific facts upon which the court’s decision in Otte was based,

       Plaintiff’s statements regarding the frequency (and to an extent, the
       intensity) of her Ménière’s disease attacks have varied over time, but the
       Commissioner recognizes that that does not necessarily reveal a fatal
       inconsistency in her allegations, and, in fact such variation is recognized as
       normal with Ménière’s disease.

Id. SSR 16-3p recognizes that

       Symptoms may vary in their intensity, persistence, and functional effects,
       or may worsen or improve with time. This may explain why an
       individual’s statements vary when describing the intensity, persistence, or
       functional effects of symptoms.

2016 WL 1119029 at *8. In Otte the record showed the frequency of the plaintiff’s

attacks varied over time. Here, there is no record evidence compelling that finding.

       Finally, Plaintiff’s argument that the ALJ’s inclusion of limitations to reduce

triggers of her migraines “does not speak to [her] limitations when experiencing a

migraine” (Reply 4) misses the significance of the RFC assessed and of Dr. Schultz’s

opinion that her migraines abort with meds. The RFC limitations on triggers are intended

to reduce the incidence of migraines during work to the minimum possible, and Dr.

Schultz’s opinion that the migraines abort with meds suggests that the time involving

reduced performance will be negligible.

       Plaintiff has shown no reversible error in the decision below.




                                             26
       Case 6:19-cv-01345-JWL Document 16 Filed 09/30/20 Page 27 of 27




      IT IS THEREFORE ORDERED that judgment shall be entered pursuant to the

fourth sentence of 42 U.S.C. § 405(g) AFFIRMING the Commissioner’s final decision.

      Dated September 30, 2020, at Kansas City, Kansas.




                                          s:/ John W. Lungstrum
                                          John W. Lungstrum
                                          United States District Judge




                                         27
